—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the petitioner appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), entered August 12, 1999, which granted the respondents’ motion, in effect, to vacate a judgment of the same court entered June 8, 1999, upon confirmation of the arbitration award, to the extent of directing a rehearing before the American Arbitration Association.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the respondents’ motion. The respondents were served with a demand for arbitration and were notified of the hearing date, but chose not to appear. The arbitrator made an express finding that the respondents were properly served with the arbitration demand. The respondents failed to establish that the award was *533procured through fraud or misconduct or any of the other statutorily-defined grounds for vacatur of an arbitration award (see, CPLR 7511 [b] [1]; Matter of Motors Ins. Corp. [Lewis], 221 AD2d 634; Imgest Fin. Establishment v Shearson Lehman Hutton, 172 AD2d 291). Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.